DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The current office action is made responsive to claims filed 07/28/2020. 
Claims 1-18 are pending. A complete action on the merits appears below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20200015876 A1 to Chou et al. (herein after “Chou”) in view of U.S. Patent Publication No. 20190307500 A1 to Byrd et al. (herein after “Byrd”).
Regarding claim 1, Chou teaches a catheter (Fig. 1; ablation catheter 100), comprising: 
an insertion tube (Fig. 1; conduit 125), which is configured to insert the catheter into a patient body; 
first and second electrodes (Fig. 2; ablation element 130 and electrode 135), which are coupled to a distal-end of the catheter (Fig. 2; catheter distal portion 102) at a predefined distance from one another, and are configured to: 
(i) receive, via the insertion tube, irreversible electroporation (IRE) energy (¶[0492]), and 
(ii) apply the IRE to tissue of the patient body (¶[0492]); and 
a contact-force sensor (Fig. 2; functional element 119 is discussed as being a sensor, such as a contact or displacement sensor; ¶Abstract, [0476]), which is disposed between the first and second electrodes and is configured to produce an electrical signal indicative of a contact force applied between the distal-end and the tissue (¶[0006], [0010]).  
Chou further teaches the ablation elements, which may comprise one or more electrodes, as delivering energy, such as electroporation energy, to treat tissue (¶[0492]).
However, Chou fails to teach the IRE as being applied in one or more pulses between the first and second electrodes.
Byrd teaches a catheter device for applying electroporation energy from electrodes to target tissue within a body of a patient (¶Abstract). The application of electroporation for the purpose of ablation of tissue is known as being beneficial for treatment of conditions such as cardiac arrythmias (¶[0003]- [0004]).
Byrd further teaches the application of electroporation energy as being IRE pulses applied between first and second electrodes (¶[0047]- [0048], [0057]). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of IRE pulses applied to tissue of Byrd into the device of Chou to provide cell destruction for the purpose of treating tissue such as in procedures for treating cardiac arrythmias (¶[0004]).
Regarding claim 2, Chou further teaches the catheter according to claim 1, and comprising a processor, which is configured, based on the electrical signal received from the contact-force sensor (Fig. 2; functional element 119 is discussed as being a sensor, such as a contact or displacement sensor; ¶Abstract, [0476]).
In accordance with the above rejection of claim 1, Byrd further teaches controlling the supply of the one or more IRE pulses to the first and second electrodes ((¶[0047]- [0048], [0057]).  
Regarding claim 3, Chou further teaches the catheter according to claim 2, and comprising at least a temperature sensor, which is coupled to the distal- end, and is configured to produce a temperature signal, indicative of a measured temperature of at least one of the distal-end and the tissue (¶[0486]).  
Regarding claim 7, Chou further teaches the catheter according to claim 1, wherein the first and second electrodes are coupled along an axis of the catheter (Fig. 2; ablation element 130 and electrode 135).  
Regarding claims 8-10 and 13, the recited methods are considered inherent in the ordinary use of the production of the device as taught by Chou in view of Byrd.
Regarding claims 14 and 18, the recited methods are considered inherent in the ordinary use of the device as taught by Chou in view of Byrd.

Claims 4-6, 11-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20200015876 A1 to Chou et al. (herein after “Chou”) in view of U.S. Patent Publication No. 20190307500 A1 to Byrd et al. (herein after “Byrd”) further in view of U.S. Patent Publication No. 20020123749 A1 to Jain (herein after “Jain”).
Regarding claim 4, Chou in view of Byrd teaches the catheter according to claim 3.
Chou further teaches the catheter having the use of a temperature sensor (¶[0475]).
However, Chou/Byrd fails to teach the catheter wherein the temperature sensor comprises a thermocouple.  
Jain teaches an ablation catheter having electrodes located at the distal catheter end for contacting tissue (¶Abstract). This catheter further teaches the use of a variety of sensors, such as a temperature sensor, for controlling the use of the catheter (¶Abstract), through the use of devices such as a processor/controller for outputting control signals (¶[0046]).
Jain further teaches the temperature sensor as being a thermocouple (¶[0014]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jain into the device of Chou/Byrd to provide a commonly known thermal sensor for sensing the temperature of a device (¶[0014]).
Regarding claim 5, Jain further teaches the catheter according to claim 3, wherein the processor (Fig. 1; processor 34) is configured to: 
(i) hold a temperature threshold (¶[0014]), and 
(ii) control the supply of the one or more IRE pulses to the first and second electrodes, based on a comparison between the measured temperature and the temperature threshold (¶[0086]- [0094]).  
Regarding claim 6, Jain further teaches the catheter according to claim 1, wherein the catheter comprises a focal catheter (¶[0011]- [0012] discusses the catheter as being used for the treatment of focal arrythmias).  
Regarding claims 11-12, the recited methods are considered inherent in the ordinary use of the production of the device as taught by Chou in view of Byrd further in view of Jain.
Regarding claims 15-17, the recited methods are considered inherent in the ordinary use of the device as taught by Chou in view of Byrd further in view of Jain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794